DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5-8, 10-12, 15, 17-20, 22, 24, and 25 are pending and currently under consideration.

Specification
The specification is objected to ([0049] on page 13, for example) for improper disclosure of polypeptide sequences, as it fails to comply with the requirements of 37 CFR 1.821 through 1.825. This definition sets forth limits, in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required. Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. (see MPEP 2422).  Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 17-20, 22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “…wherein said oncolytic herpes virus envelope protein is….” There is insufficient antecedent basis for “said oncolytic herpes virus envelope protein” in the claim.

Claims 15, 17-20, 22, 24, and 25 are rejected because claim 15 recites “…does not encoded or express said one or more targeting moieties.”  There is insufficient antecedent basis for “said one or more targeting moieties” in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of bispecific antibody binding domains that bind a member of a covalent pair and (2) a genus of bispecific antibody binding domains that binds instant SEQ ID NO:6. The specification does not disclose, and the art does not teach, the genera as broadly encompassed in the claims.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
  	In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119  at1568 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of bispecific antibody binding domains that encompass the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
	The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al (WO 2017/112784 A1; 6/29/17; 5/15/20 IDS).
Powell et al teaches cloning an expression vector comprising nucleic acids expressing a universal immune receptor, such as SpyTag or SpyCatcher (“one member of a covalent binding pair (CBP1)”), into a viral vector (lines 6-23 on page 31, in particular). Powell et al further teaches such a viral vector can be used to deliver the nucleic acids to a cell (lines 15-23 on page 20, in particular). Powell et al further teaches such a viral vector can be a herpes virus (line 28 on page 31, in particular), such as the oncolytic virus HSV-1 (line 33 on page 33, in particular). Powell et al further teaches T cells modified to express SpyTag or SpyCatcher receptors with specificity for a desired antigen and T cell receptor-activating intracellular domains to generate specific immune activity that are useful for treating cancer (lines 20-26 on page 9, in particular). Powell et al further teaches the specificity for a desired antigen of the SpyTag receptor (or SpyCatcher receptor) comes from a molecule, such as an antibody that may redirect a T cell against a surface antigen, wherein the molecule incorporates a SpyCatcher (or SpyTag) moiety which binds the SpyTag receptor (or SpyCatcher receptor). Powell et al further teaches a method of treating cancer comprising administering a T cell engineered to express on its surface a SpyCatcher or SpyTag which is bound to a molecule (such as a binding domain, which could be an antibody, specific for a cancer cell) that incorporates a SpyTag or SpyCatcher moiety, respectively (last paragraph on page 21, first paragraph on page 22, and last paragraph on page 25, in particular). Powell et al further teaches T cells modified by SpyTag/SpyCatcher are able to kill tumor cells (line 8 on page 52, in particular).
Powell et al does not specifically demonstrate generating an oncolytic virus, such as HSV-1 of Powell et al, expressing SpyTag or SpyCatcher (CBP1) of Powell et al.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to generate T cells expressing the SpyTag or SpyCatcher of Powell et al by generating and using an HSV-1 vector (an “oncolytic herpes virus”) that expresses SpyTag or SpyCatcher of Powell et al because Powell et al teaches T cells expressing SpyTag or SpyCatcher of Powell et al can kill cancer cells and Powell et al teaches the T cells expressing SpyTag or SpyCatcher of Powell et al can be generated using a virus, such as HSV-1, the expresses SpyTag or SpyCatcher of Powell et al to express SpyTag or SpyCatcher of Powell et al in T cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lobb et al (WO 2017/075440 A1; 5/4/17; 12/23/21 IDS).
Lobb et al teaches a method comprising delivering an engineered nucleic acid via a tumor-selective vehicle that induces the expression of a self-antigen (claim 42 of Lobb et al, in particular). Lobb et al further teaches said method wherein the self-antigen is a tumor antigen (claim 44, in particular). Lobb et al further teaches said method wherein the tumor antigen comprise a peptide tag (claim 46, in particular). Lobb et al further teaches said method wherein the peptide tag is selected from a finite group comprising a Spytag (claim 47, in particular). Lobb et al further teaches said method wherein the tumor-selective vehicle is an oncolytic herpes simplex virus (claim 51, in particular). 
Lobb et al does not specifically demonstrate generating a herpes simplex virus expressing Spytag.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to generate a herpes simplex virus expressing Spytag because Lobb et al teaches a method comprising delivering an engineered nucleic acid via a tumor-selective vehicle that induces the expression of a self-antigen, Lobb lists herpes simplex virus as such a tumor-selective vehicle, and Lobb et al lists a tumor antigen comprising a Spytag as an example of a self-antigen. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
    
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jhawar et al (Frontiers in Oncology, 2017, 7, Article 202, 1-11) in view of Kasaraneni (“Vector Engineering for Cell and Gene Therapy”, 2017, a Texas A&M University dissertation).
Jhawar et al teaches tumor cells can be targeted and destroyed by targeting oncolytic viruses to the tumor cells (Abstract, in particular). Jhawar et al further teaches such oncolytic viruses can target tumor cells by engineering the oncolytic viruses to comprise a domain that could bind to a tumor associated antigen (v3) on tumor cells (right column on page 5, in particular). 
Jhawar et al does not specifically teach targeting tumor cells using an oncolytic virus expressing a member of a covalent binding pair (CBP1) or wherein the CBP1 is encoded within an envelope protein not responsible for infection. However, these deficiencies are made up in the teachings of Kasaraneni.
Kasaraneni teaches inserting the SpyTag CBP1 peptide (identical to instant SEQ ID NO:6) into the binding deficient fusion-competent oncolytic Sinbis virus envelope protein and fusing SpyCatcher to a cell binding protein permits the cell binding protein to target cells with viruses expressing the SpyTag covalently bound to Spycatcher fused to a cell binding protein (pages 59 and 61-67, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to therapeutically target tumor cells by performing a combined method comprising inserting the SpyTag CBP1 peptide of Kasaraneni into a binding deficient fusion-competent oncolytic virus envelope protein and fusing SpyCatcher to a tumor cell binding protein that permits the cell binding protein to target tumor cells with the oncolytic viruses expressing the SpyTag covalently bound to Spycatcher fused to a cell binding protein because Jhawar et al teaches oncolytic viruses can target tumor cells by engineering the oncolytic viruses to comprise a domain that could bind to a tumor associated antigen on tumor cells and Kasaraneni teaches a mechanism that would allow oncolytic viruses to comprise a domain that could bind to a tumor associated antigen on tumor cells by inserting the SpyTag CBP1 peptide of Kasaraneni into a binding deficient fusion-competent oncolytic virus envelope protein and fusing SpyCatcher to a tumor cell binding protein that permits the cell binding protein to target tumor cells with the viruses expressing the SpyTag covalently bound to Spycatcher fused to a cell binding protein. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhawar et al (Frontiers in Oncology, 2017, 7, Article 202, 1-11) in view of Kasaraneni (“Vector Engineering for Cell and Gene Therapy”, 2017, a Texas A&M University dissertation) as applied to claims 1 and 2 above, and further in view of Hussein et al (Arch Virol, 2015, 160: 2669-2681).
The combination of Jhawar et al and Kasaraneni is discussed above.  Jhawar et al further teaches herpes virus is used as an oncolytic virus to treat cancer (paragraph spanning pages 2-3, in particular).
Jhawar et al and Kasaraneni do not specifically teach herpes virus as the oncolytic adenovirus as the oncolytic virus with a SpyTag inserted into the envelope protein.  However, these deficiencies are made up in the teachings of Hussein et al.
Hussein et al teaches herpes oncolytic viruses target cells with binding domains (including RGD) within their envelope gB protein (page 2671, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to therapeutically target tumor cells by performing the combined method of Jhawar et al and Kasaraneni wherein the oncolytic virus is a herpes virus and the envelope protein in which the SpyTag CBP1 peptide of Kasaraneni is inserted is the envelope gB protein of the herpes virus because Jhawar et al further teaches herpes virus is used as an oncolytic virus to treat cancer, Hussein et al teaches herpes oncolytic viruses can target cells with binding domains within their envelope gB protein, and the oncolytic virus generated by the combined method is to treat cancer by targeting cancer cells with an oncolytic virus that binds cancer cells with a binding domain generated by inserting the SpyTag CBP1 peptide of Kasaraneni into an envelope protein of the oncolytic virus. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claims 7, 8, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jhawar et al (Frontiers in Oncology, 2017, 7, Article 202, 1-11) in view of Hussein et al (Arch Virol, 2015, 160: 2669-2681) and Spiess et al (Molecular Immunology, 2015, 67: 95-106).
Jhawar et al teaches a method of treating cancer comprising administering oncolytic viruses that provide therapeutic benefit by binding tumor cells (left column on page 5, in particular). 
Jhawar et al does not specifically teach bispecific antibodies that bind the envelope of an oncolytic virus and a tumor specific antigen.  However, these deficiencies are made up in the teachings of Hussein et al and Spiess et al.
Hussein et al teaches herpes oncolytic viruses target cells with binding domains within their envelope gB protein (page 2671, in particular).
Spiess et al teaches bispecific antibodies therapeutically treat cancer by binding an antigen on T cells and an antigen on tumor cells, resulting in retargeting the T cells to interact with the tumor cells (Abstract, in particular). Spiess et al further teaches numerous tumor antigens, including HER2 (same as “HER-2”), that have been demonstrated with such retargeting (Table 1, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat cancer by administering oncolytic herpes viruses and bispecific antibodies with a domain that binds envelope gB protein and a domain that binds HER2 in an effort to redirect the administered oncolytic virus to the tumor cells because Jhawar et al teaches administered oncolytic viruses provide therapeutic benefit by binding tumor cells, Spiess et al teaches bispecific antibodies provide therapeutic benefit by binding an antigen (such as HER2) on tumor cells and a component of a reagent that provides therapeutic benefit by interacting with the tumor cells, and Hussein et al identifies the envelope gB protein of herpes oncolytic viruses as a region that can target cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642